— Appeal from a judgment of the Supreme Court, Trial Term, Columbia County entered upon verdicts of no cause of action rendered against both plaintiffs in a negligence action brought as the result of an automobile accident. Both automobiles were proceeding south on an icy pavement, after dark on a December day. Upon sharply conflicting proof, the jury could properly accept defendant’s version that the accident occurred, without negligence on his part, when he attempted to turn left to avoid plaintiffs’ ear, then blocking his lane of travel, but that defendant’s automobile then skidded in an are of 180 degrees to a collision with plaintiffs’ vehicle. That some of the damage to plaintiffs’ ear was to the left side does not, in our view, render defendant’s account of the accident incredible. Judgment affirmed, with costs to respondent.
Foster, P. J., Bergan, Halpern and Gibson, JJ., concur.